UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-8102


DAVE ANDRAE TAYLOR,

                Plaintiff - Appellant,

          v.

CITY OF FARMVILLE; FARMVILLE POLICE DEPARTMENT; FARMVILLE
SHERIFF DEPARTMENT; STATE OF VIRGINIA; PRINCE EDWARD COUNTY;
OFFICE OF THE COMMONWEALTH ATTORNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cv-00963-AJT-IDD)


Submitted:   July 8, 2010                    Decided:    August 12, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dave   Andrae    Taylor,       a   federal     prisoner,    filed   a

complaint pursuant to 42 U.S.C. § 1983 (2006) seeking damages on

the ground that Defendants failed to advise him at the time of

his arrest in February 1999 of his rights under Article 36 of

the Vienna Convention.       The district court dismissed the action

without prejudice, concluding that Taylor’s action was barred by

the holding in Heck v. Humphrey, 512 U.S. 477 (1994).                    We have

reviewed the record and the district court’s order and conclude

that pursuant to Sanchez-Llamas v. Oregon, 548 U.S. 331 (2006),

the action was not barred by the holding in Heck.                  Accordingly,

we vacate the district court’s order dismissing Taylor’s action

without prejudice and remand for further proceedings consistent

with this opinion.      We deny Taylor’s motion for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions   are   adequately        presented    in   the    materials

before   the   court   and   argument      would   not     aid   the   decisional

process.

                                                         VACATED AND REMANDED




                                       2